Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Germany on Oct. 10, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/19 is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an input interface configured to receive…” “a grid unit configured to generate…” “an evaluation unit configured to detect…” “a plotting unit configured to calculate…” in Claim 1; and the similar citation in claim 2-3, 5, 7-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 108629231) in view of Schmid et al. (“Dynamic Level of Detail 3D Occupancy Grids for Automotive Use”, 2010 IEEE Intelligent Vehicles Symposium, June 2010).
As to Claim 1, Chen teaches a device for determining height information of an object in a vehicle environment (Chen, Fig 3), the device comprising: 
an input interface configured to receive environment sensor data from an environment sensor, the environment sensor data containing information regarding an object in the vehicle environment, and receive vehicle sensor data from a vehicle sensor, the vehicle sensor data containing information regarding a movement of the vehicle in relation to the vehicle environment (Chen discloses “unmanned driving vehicle is that through various sensors to sense the surrounding environment of the vehicle, and according to the obtained sensing road, vehicle position and the obstacle information… Laser radar is unmanned driving vehicle for important sensor for sensing three-dimensional environment, laser radar scanning a ring of scene, the scene point cloud in three-dimensional space, namely 3D point cloud, comprising the three-dimensional coordinate of each point and the reflection intensity of the laser” at p. 1); 
a grid unit configured to generate a three dimensional grid display of the vehicle environment based on the environment sensor data and vehicle sensor data (Chen discloses “Specifically, firstly the 3D point cloud projection to the 3D grid, as shown in FIG. 2, FIG. 2 a schematic diagram of the 3D grid, the specific number of grid can be determined according to the actual requirement, each grid records the average value of all points in the grid” at p. 5); 
an evaluation unit configured to detect a reference plane in the three dimensional grid display (Chen discloses “Specifically, the 3D point cloud projection on a two-dimensional grid to parallel to the ground plane, and FIG. 3 is the present invention cloud the 3D projection of a two-dimensional grid to parallel with the ground level on the schematic diagram” at p. 6. Here, the detected ground plane refers to a reference plane in the 3D grid); and 
a plotting unit configured to calculate a two dimensional vertical grid display of the vehicle environment based on the three dimensional grid display and the reference plane, wherein a grid cell in the two dimensional vertical grid display comprises height information for the object in relation to the reference plane (Chen discloses “but the test display, using the maximum value of the best effect, namely 3D point cloud projected on the 2D picture, the picture recording the maximum of the z direction, also called the highest value, so the picture can be called height map” at p. 5; “the 3D point cloud projected on two-dimensional grid plane is parallel to the ground” at p8. Here, a 2D horizontal grid from a 3D grid, parallel to the ground, is disclosed. It is well-known that a 2D vertical grid can also be obtained from the 3D grid. For example, Schmid discloses a 2D vertical grid display of vehicle environment in Fig 1 below:
 
    PNG
    media_image1.png
    605
    733
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chen with the teaching of Schmid so as to display a 2D vertical grid for height information of the object.

As to Claim 2, Chen in view of Schmid teaches the device according to claim 1, wherein the evaluation unit is configured to detect a road surface as the reference plane (Chen discloses detecting ground plane as the reference plane at p. 6).

As to Claim 3, Chen in view of Schmid teaches the device according to claim 1, wherein the plotting unit is configured to calculate the two dimensional vertical grid display with two planes, and wherein a grid cell in a first plane comprises an unoccupied height in relation to the reference plane, and wherein a grid cell in a second plane comprises an object height in relation to the reference plane (Chen discloses “and FIG. 3 is the present invention cloud the 3D projection of a two-dimensional grid to parallel with the ground level on the schematic diagram. As shown in FIG. 3, for each grid, can be calculated in the x direction and the y direction of the mean in the column corresponding to the grid of each point, and selecting the maximum value in the column corresponding to the grid of each point in a z direction, corresponding to the average point as a pixel point, the pixel point corresponding to the maximum value as the height value” at p. 6. Here, each grid cell has a z value to represent a height value in relation to the ground level, while a value represented in x direction & z direction space refers to a 2D vertical grid display. Schmid provides one example of unoccupied and occupied height in Fig 1.)

As to Claim 4, Chen in view of Schmid teaches the device according to claim 1, wherein the grid unit is configured to:
estimate an estimated movement of the vehicle based on the vehicle sensor data and the environment sensor data; and plot the environment sensor data on grid cells in the three dimensional grid display based on a compensation for the estimated movement (Chen discloses various sensors to sense the surround environment of the vehicle and the position of the vehicle at p. 1. Schmid further discloses “To avoid a blurring of static objects, that emerges if sensor data is accumulated in an ego centered grid, global coordinates are used. All grid cells are aligned with the coordinate axes, thus” at p. 270; “The ego vehicle is shown with its local coordinate system” in Fig 9. Here, the alignment between an ego local coordinate system and global coordinate system refers to a compensation.)
As to Claim 5, Chen in view of Schmid teaches the device according to claim 1, wherein the input interface is configured to receive at least one of radar data from a radar sensor or lidar data from a lidar sensor, and the grid unit is configured to generate the three dimensional grid display based on the at least one of the radar data or the lidar data (Chen discloses a laser radar scanning to obtain 3D point cloud at p. 1 and generate a 3D grid based on collected 3D point cloud at p. 5.)

As to Claim 6, Chen in view of Schmid teaches the device according to claim 1, wherein a calculating frequency of at least one of the evaluation unit or the plotting unit is higher than a calculating frequency of the grid unit (Chen discloses “test display, for each acquired 3D point cloud, a mode of processing speed is 1000ms, the second mode of processing speed is 60ms, and the third way of processing speed then reaches 8ms, the processing speed is fast, it can satisfy the unmanned driving vehicle real-time performance requirement” at p. 7.)

As to Claim 7, Chen in view of Schmid teaches the device according to claim 1, wherein the grid unit is configured to estimate a trajectory of a moving object in the three dimensional grid display, and wherein the evaluation unit is configured to detect the reference plane based on the estimated trajectory (Schmid, Fig 9).

As to Claim 8, Chen in view of Schmid teaches the device according to claim 1, wherein the evaluation unit is configured to detect the reference plane based on the environment sensor data (Chen discloses “Specifically, the 3D point cloud projection on a two-dimensional grid to parallel to the ground plane, and FIG. 3 is the present invention cloud the 3D projection of a two-dimensional grid to parallel with the ground level on the schematic diagram” at p. 6. Here, the detected ground plane is based on the collected 3D environment data.)

As to Claim 11, Chen in view of Schmid teaches the device according to claim 1, wherein the evaluation unit is configured to calculate a position of the vehicle in question in the three dimensional grid display and to detect the reference plane based on the this position (Chen discloses “unmanned driving vehicle is that through various sensors to sense the surrounding environment of the vehicle, and according to the obtained sensing road, vehicle position and the obstacle information… Laser radar is unmanned driving vehicle for important sensor for sensing three-dimensional environment, laser radar scanning a ring of scene, the scene point cloud in three-dimensional space, namely 3D point cloud, comprising the three-dimensional coordinate of each point and the reflection intensity of the laser” at p. 1; detecting ground plane at p. 6.)

Claim 12 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.

As to Claim 13, Chen in view of Schmid teaches the system according to claim 12, wherein the environment sensor comprises at least one of a radar sensor, a lidar sensor, an ultrasound sensor, or a camera, and wherein the vehicle sensor comprises at least one of an inertia sensor or a position sensor (Chen discloses laser radar and vehicle position sensor at p. 1. Schmid also discloses sensors at p. 270.)

Claim 14 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 15 recites similar limitations as claim 1 but in a computer program product form. Therefore, the same rationale used for claim 1 is applied.
Claim 16 is rejected based upon similar rationale as Claim 2.
Claim 17 is rejected based upon similar rationale as Claim 3.
Claim 18 is rejected based upon similar rationale as Claim 4.
Claim 19 is rejected based upon similar rationale as Claim 7.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Schmid and TANAKA et al. (US 2020/0108836).
As to Claim 9, Chen in view of Schmid teaches the device according to claim 1. The combination of TANAKA further teaches wherein the input interface is configured to receive map data for the environment, and wherein the evaluation unit is configured to detect the reference plane based on the map data (TANAKA discloses “an acquisition unit that acquires map data indicating an absolute azimuth of a linear road surface sign disposed on a road surface on which a vehicle travels” in [0005]. Here, the road surface (reference plane) is detected based on the map data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chen and Schmid with the teaching of TANAKA so as to obtain the map data to indicate the road surface condition information and provide a vehicle control during automatic traveling (TANAKA, [0005]).

Claim 20 is rejected based upon similar rationale as Claim 9.


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Schmid and Han et al. (CN 106571046).
As to Claim 10, Chen in view of Schmid teaches the device according to claim 1. The combination of Han further teaches wherein the input interface is configured to receive a two dimensional reference grid generated on the basis of environment sensor data from other vehicles, and wherein the evaluation unit is configured to detect the reference plane based on the reference grid (Han discloses “A, the road is divided into grid along the forward and transverse direction, and is grid appointed number… C, real-time identifying the vehicle in the monitoring view, judging the road grid occupied by the vehicle, and real-time transmitting the vehicle position and grid occupancy information between the adjacent multi-monitoring device” at p. 4; “realizing real-time information transmission and mutual checking between multiple groups of monitoring devices through shortrange high speed wireless communication network. transmitting the real-time road grid occupation information to the adjacent vehicle, providing data support of road side for the driving auxiliary system of the vehicle itself” at p. 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chen and Schmid with the teaching of Han so as to perform grid division to the existing road, provide a solidified coordinate system for vehicle real-time position determination, use the distribution condition occupied by the grid as a simplified index, and provides efficient support for vehicle road cooperative work (Han, p. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612